Evans, Judge:
This appeal to reappraisement has been submitted upon the following stipulation:
It is hereby stipulated and agreed by and between the attorneys for the respective parties:
That the merchandise covered by this appeal and marked “A” on the invoice and initialed by examiner S. S. Birks consists of electric light bulbs imported from Japan.
That the questions of value under the Antidumping Act of May 27, 1921, involved in this case are the same as the questions passed upon by this court in Reappraisements 106601-A, 106454^A and 106858-A.
That market conditions, foreign market value and purchase price of said merchandise were the same as in the t'est cases hereinafter incorporated.
That the merchandise referred to above is the same in all material respects as the merchandise in Reappraisements 106601-A, 106454-A, and 106858-A, and that the records in said cases may be incorporated herein.
That upon this stipulation the appeal may be ordered submitted.
Claims as to all merchandise not marked “A” on the invoice and initialed by examiner S. S. Birks are abandoned.
On the agreed facts I find as to the items marked “A” on the invoice and initialed by Examiner S. S. Birks, that the foreign-market value on the date of exportation, the foreign-market value on the date of purchase, and the purchase price, as defined in section 205 of the Antidumping Act, 1921, is the entered value. As to any other merchandise involved the appeal is dismissed.
Judgment will be rendered accordingly. It is so ordered.